DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/27/2021 has been entered.
Response to Amendment
The amendments filed on 8/27/2021 does not put the application in condition for allowance. 
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1-27 are objected to because of the following informalities:  
Regarding Claim 1, line 4, the limitation of “cell” appears it should be “cells”
In line 6, the limitation of “of the photoactive layer” appears it should be “the photoactive layer”
Appropriate correction is required.
Claims 2-27 are also objected since the claims depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub No. 2013/0074908) in view of Daniel (US Pub No. 2011/0290296) and Niinobe (US Pub No. 2013/0206210)
	Regarding Claim 1, Suzuki et al. teaches a method of making a photovoltaic device [0209-0210] comprising forming a cell, each cell comprising a photoactive layer [5a, 5b, 5c, and 4, Fig. 1B, 6B, 0218-0220] and first and second conductive electrodes [3 and 8, Fig. 6B, 0070] on opposite sides thereof, the photoactive layer of each cell being formed by a process that causes the photoactive layer in each respective cell to comprise a first part [5a, or 5B, Fig. 6B] that comprises light absorbing photoactive material and a second part that is not photoactive [4, Fig. 6B, 0038] and that has a greater transmittance of visible light than the light absorbing photoactive material [0164, 0167 teaches the insulating layer which is read as the second part as being transparent, it is the examiner’s position that since the insulating layer is transparent it has to have a greater transmittance of visible light than the photoelectric conversion layer which by definition needs to absorb light and hence cannot be transparent], which first and second parts are in pre-selected locations, across the photoactive layer with one of the first and second parts being located in plural separate areas within the other of the first and second parts [Fig. 6B].
	Suzuki et al. is silent on a plurality of cells, and wherein the photoactive layers of the plurality of cells are spaced apart and electrically isolated from each other,
	the first electrodes of the plurality of cells are spaced apart and electrically isolated from each other, and 
	the second electrodes of the plurality of cells are spaced apart and electrically isolated from each other.
	Daniels et al. teaches connecting additional solar cells would result in an increase in voltage [0046].
	Since Suzuki et al. teaches a photovoltaic device comprising a cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide additional cells as taught by Daniels et al. to the cell of Suzuki et al. in order to provide a photovoltaic device with increased voltage [0046].
	Niinobe et al. teaches an electrical configuration comprising an interconnect [5, Fig. 1-3, 0051] between solar cells [2, Fig. 1-3, 0051] to provide solar cells connected series.
Since modified Suzuki et al. teaches solar cells in series, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the electrical configuration of Ninnobe et al. comprising the interconnect between the plurality cells of Niinobe et al. to the cells of modified Suzuki as is merely the selection of a conventional connection means for providing solar cells in series in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Suzuki et al. teaches wherein the photoactive layers of the plurality of cells are spaced apart and electrically isolated from each other, the first electrodes of the plurality of cells are spaced apart and electrically isolated from each other, and the second electrodes of the plurality of cells are spaced apart and electrically isolated from each other.
	Regarding Claim 27, within the combination above, modified Suzuki et al. teaches further comprising electrical connectors, each electrical connector connecting between the second electrode of a respective cell and the first electrode of an adjacent cell, the electrical connectors providing connection of the photoactive regions of the cells in series across the photovoltaic device [See rejection of claim 1]
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub No. 2013/0074908) in view of Daniel (US Pub No. 2011/0290296) and Niinobe (US Pub No. 2013/0206210)as applied above in addressing claim 1, in further view of Kim (Scientific Reports volume 2, Article number: 591 (2012))
	Regarding Claim 2, within the combination above, Suzuki et al. teaches wherein the process of forming the photoactive layer comprises: forming precursor material, that is a precursor to the photoactive material, selectively across the locations of the first part  but not the second part  [0210]; and
	Suzuki et al. is silent on applying a conversion fluid to the precursor material, the conversion fluid converting the precursor material into the photoactive material to form the first part .
	Kim et al. teaches the formation of a precursor material for a photoactive material [(CH3NH3)PBI3 in a solvent solution, page 6, top right of page]. The precursor is deposited on a TiO2 layer, and then heated for 100 degrees Celsius for 15 minutes. 
	Since Suzuki et al. is open to the formation of the photoactive layers by the use of a coating method [0148], it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the photoactive layer of Suzuki et al. with the method of Kim et al. in order to provide a solar cell with improved stability [page 6, Discussions, middle left of page].
	In addition, the combination would have been merely the selection of a known method of forming photoactive layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 3, within the combination above, modified Suzuki et al. teaches wherein the step of forming precursor material comprises any of:
(a)    depositing precursor material selectively across the locations of the first part  but not the second part ; [See rejection above, and 0221]
	Regarding Claim 4, within the combination above, modified Suzuki et al. teaches wherein the step of depositing precursor material selectively comprises any of: applying the precursor material selectively [See rejection above, 0124-0127]
	Regarding Claim 5, within the combination above, modified Suzuki et al. teaches wherein the patterned mask is optically transmissive material having a greater transmittance of visible light than the first part, that is retained to form the second part  [See rejection above]
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub No. 2013/0074908) in view of Daniel (US Pub No. 2011/0290296) and Niinobe (US Pub No. 2013/0206210) and Kim (Scientific Reports volume 2, Article number: 591 (2012)) as applied above in claim 3, in further view of Havas (US Pat No. 4202914)	
	Regarding Claim 6, within the combination above, modified Suzuki et al. is silent on wherein said step of removing precursor material selectively from the locations of the second part  comprises:
	applying a patterned mask arranged to inhibit chemical etching across the locations of the first part ; and
	chemically etching the precursor material, whereby inhibition of etching by the patterned mask causes the precursor material to be removed from the locations of the second part .
	Kim et al. teaches the formation of a precursor material for a photoactive material [(CH3NH3)PBI3 in a solvent solution, page 6, top right of page]. The precursor is deposited on a TiO2 layer, and then heated for 100 degrees Celsius for 15 minutes. 
	Since Suzuki et al. is open to the formation of the photoactive layers by the use of a coating method [0148], it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the photoactive layer of Suzuki et al. with the method of Kim et al. in order to provide a solar cell with improved stability [page 6, Discussions, middle left of page].
	In addition, the combination would have been merely the selection of a known method of forming photoactive layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Havas et al. teaches the deposition of a resist comprising a first resist layer 10, a layer of an insulating material [12, Fig. 1A-1H, C4 ln 55-65], and a second resist 13 [C5, ln 5-15], and eventually removed as shown in Fig. 1A-1H in order to provide an improved tear-free thin film deposition process in which the dimensions of the film are very precisely controllable and in which the width of the film can be made exceedingly small with correspondingly small distances between adjacent areas of deposited film [C3 ln 10-15] and to provide such a thin film deposition technique in which the photolithographic mask can be optically aligned without the use of specially provided alignment areas [C3 ln 25-30].
Since modified Suzuki et al. teaches the formation of a thin film which with a photomask [0221] and Havas et al. teaches the formation of a thin film by a method in which the photolithographic mask can be optically aligned without the use of specially provided alignment areas, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the resist of Havas et al. during the formation of the photoactive layer of modified Suzuki et al. in order to  provide dimensions of a thin film which are very precisely controllable and in which the width of the film can be made exceedingly small with correspondingly small distances between adjacent areas of deposited film [C3 ln 10-15] and to provide such a thin film deposition technique in which the photolithographic mask can be optically aligned without the use of specially provided alignment areas [C3 ln 25-30].
	Regarding Claim 7, within the combination above, modified Suzuki et al. teaches wherein include a top semiconductor layer [Havas: 12, Fig. 1c, C5 ln 5-15] comprising semiconductor material is formed across the photoactive layer of each of the plurality of cells [Fig. 1B-1C], the patterned mask being the semiconductor material and being applied selectively across the locations of the first part [See Fig. 1A-1H]
Claim 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub No. 2013/0074908) in view of Daniel (US Pub No. 2011/0290296) and Niinobe (US Pub No. 2013/0206210) as applied above in claim 1, in further view of Kim (Scientific Reports volume 2, Article number: 591 (2012)) and Havas (US Pat No. 4202914)	
	Regarding Claim 8, within the combination above, modified Suzuki et al. is silent on wherein the process of forming the plurality of cells comprises:
	forming precursor material, that is a precursor to the photoactive material, entirely across the photoactive layer; and applying a conversion fluid selectively to the precursor material in the locations of the first part but not the second part, the conversion fluid converting the precursor material in the locations of the first part into the photoactive material. 
	Kim et al. teaches the formation of a precursor material for a photoactive material [(CH3NH3)PBI3 in a solvent solution, page 6, top right of page]. The precursor is deposited on a TiO2 layer, and then heated for 100 degrees Celsius for 15 minutes. 
	Since Suzuki et al. is open to the formation of the photoactive layers by the use of a coating method [0148], it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the photoactive layer of Suzuki et al. with the method of Kim et al. in order to provide a solar cell with improved stability [page 6, Discussions, middle left of page].
	In addition, the combination would have been merely the selection of a known method of forming photoactive layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Havas et al. teaches the deposition of a resist comprising a first resist layer 10, a layer of an insulating material [12, Fig. 1A-1H, C4 ln 55-65], and a second resist 13 [C5, ln 5-15], and eventually removed as shown in Fig. 1A-1H in order to provide an improved tear-free thin film deposition process in which the dimensions of the film are very precisely controllable and in which the width of the film can be made exceedingly small with correspondingly small distances between adjacent areas of deposited film [C3 ln 10-15] and to provide such a thin film deposition technique in which the photolithographic mask can be optically aligned without the use of specially provided alignment areas [C3 ln 25-30].
Since modified Suzuki et al. teaches the formation of a thin film which with a photomask [0221] and Havas et al. teaches the formation of a thin film by a method in which the photolithographic mask can be optically aligned without the use of specially provided alignment areas, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the resist of Havas et al. during the formation of the photoactive layer of modified Suzuki et al. in order to  provide dimensions of a thin film which are very precisely controllable and in which the width of the film can be made exceedingly small with correspondingly small distances between adjacent areas of deposited film [C3 ln 10-15] and to provide such a thin film deposition technique in which the photolithographic mask can be optically aligned without the use of specially provided alignment areas [C3 ln 25-30].
	Within the combination above, modified Suzuki et al. teaches wherein the process of forming the photoactive layer comprises:
	forming precursor material, that is a precursor to the photoactive material, across the entire region; and applying a conversion fluid selectively to the precursor material in the locations of the first part  but not the second part , the conversion fluid converting the precursor material in the locations of the first part  into the photoactive material [See combination of rejection above]
	Regarding Claim 9, within the combination above, modified Suzuki et al. teaches wherein said step of applying a conversion fluid selectively to the precursor material in the locations of the first part but not the second part comprises any of:
(a)    applying the conversion fluid selectively across the locations of the first part but not the second part  [See rejection above]
	Regarding Claim 10, within the combination above, modified Suzuki et al. teaches wherein the patterned mask is optically transmissive material having a greater transmittance of visible light than the first part, that is retained to form the second part [Havas: 12, C5 ln 1-10, See rejection above]
	Regarding Claim 11, within the combination above, modified Suzuki et al. teaches wherein the method further comprises applying an optically transmissive material across the precursor material in the second part [Havas: 12, C5 ln 1-10].
	Regarding Claim 12, within the combination above, modified Suzuki et al. teaches wherein the process of forming the plurality of cells further comprises removing precursor material from the locations of the second part  [Havas: Fig. 1A-1H, C4 ln 20-30]
	Regarding Claim 13, within the combination above, modified Suzuki et al. teaches wherein the process of forming the plurality of cells comprises forming photoactive material selectively across the locations of the first part  but not the second part  [Suzuki: 0164-0169, and 0124-0132, photoactive layer 5 and insulating layer 4 are formed separately, 0210]
	Regarding Claim 14, within the combination above, modified Suzuki et al. teaches wherein the step of forming plurality of cells comprises any of:
(a)    depositing photoactive material selectively across the locations of the first part  but not the second part [0210]
	Regarding Claim 15, within the combination above, modified Suzuki et al. teaches wherein the step of depositing photoactive material selectively comprises any of:
(a)    applying the photoactive material selectively [See rejection above];
	Regarding Claim 16, within the combination above, modified Suzuki et al. teaches wherein the patterned mask is optically transmissive material having a greater transmittance of visible light than the first part, that is retained to form the second part [Havas et al. teaches layer 12 is transparent, see rejection above, it is the examiner’s position that since the mask of Havas et al. is transparent it has to have a greater transmittance of visible light than the photoelectric conversion layer which by definition needs to absorb light and hence cannot be transparent]
	Regarding Claim 17, within the combination above, modified Suzuki et al. teaches wherein said step of removing photoactive material selectively from the locations of the second part comprises: applying a patterned mask arranged to inhibit chemical etching across the locations of the first part; and chemically etching the photoactive material, whereby inhibition of etching by the patterned mask causes the photoactive material to be removed from the locations of the second part [Suzuki: 0221, mask patterning]
	Regarding Claim 18, within the combination above, modified Suzuki et al. teaches wherein a top semiconductor layer [Havas: 12, Fig. 1c, C5 ln 5-15] comprising semiconductor material formed across the photoactive layer of each of the plurality of cells [Fig. 1B-1C], the patterned mask being the semiconductor material and being applied selectively across the locations of the first part [See Fig. 1A-1H]
	Regarding Claim 19, within the combination above, modified Suzuki et al. teaches wherein the process of forming the photoactive layer further comprises applying an optically transmissive material to form the second part , the optically transmissive material having a greater transmittance of visible light than the first part [See rejection of claim 1]
	Regarding Claim 20, within the combination above, modified Suzuki et al. teaches wherein the first and second parts are in preselected locations across the photoactive layer with the locations of one of the first and second parts being plural separate areas of pre-selected position, shape and size [See rejection of claim 1]
	Regarding Claim 21, within the combination above, modified Suzuki et al. teaches wherein the first and second parts are in a preselected distribution of locations across the photoactive layer with the locations of said one of the first and second parts being plural separate areas in a preselected distribution of position, shape and size [See rejection of claim 1]
	Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub No. 2013/0074908) in view of Daniel (US Pub No. 2011/0290296) and Niinobe (US Pub No. 2013/0206210) as applied above in claim 1,  in further view of Snaith (WO 2013/171518, English translation as US Pub No. 2015/0122314)
	Regarding Claim 22, within the combination above, modified Suzuki et al. is silent on wherein the photoactive material is a photoactive perovskite.
Snaith et al. teaches a perovskite compound for a photoactive layer [Fig. 1, 0019, 0044].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the photoactive layer of Suzuki et al. with the perovskite photoactive layer of Snaith et al. in order to provide a solar cell that has favorable properties such as high device efficiency and power conversion, and easily tuned to provided desirable properties that is capable of being manufactured on a large scale [0005] 
In addition, the combination would have been merely the selection of a known perovskite material recognized in the art and one of ordinary skill would have a reasonable expectation of success in doing sol.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 23, within the combination above, Snaith et al. teaches wherein the photoactive material is a photoactive perovskite compound of formula (I):
wherein [A] is at least one cation, [B] is at least one cation, and [X] is at least one anion [0103-0106], 
Regarding Claim 24, within the combination above, Snaith et al. teaches wherein the photoactive material is a photoactive perovskite compound of formula (I):
wherein [A] is at least one cation, [B] is at least one cation, and [X] is at least one anion [0103-0106], and wherein the precursor material comprises one or more precursor compounds, each of the one or more precursor compounds comprising one of the at least one cations [B] and one of the at least one anions [X] [0392].
	Claim 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub No. 2013/0074908) in view of Daniel (US Pub No. 2011/0290296) and Niinobe (US Pub No. 2013/0206210), Kim (Scientific Reports volume 2, Article number: 591 (2012)), and Snaith (WO 2013/171518, English translation as US Pub No. 2015/0122314) as applied above in addressing claim 24, in further view of and Miyake (US Pat No. 6350946)
	Regarding Claim 25, within the combination above, modified Suzuki et al. is silent on wherein the conversion fluid comprises a solution comprising the at least one cation [A] and one or more of the at least one anions [X],
	Miyake et al. teaches the formation of a perovskite film [C3 ln 55-65] made from a solution [C4 ln 1-20].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the precursor perovskite solution of Miyake et al. in the method of modified Suzuki et al. as it is merely the selection of a known method of forming a perovskite film in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 26, within the combination above, modified Suzuki et al. is silent on further comprising forming the conversion fluid by dissolving one or more further precursor compounds in a suitable solvent system,
each of the one or more further precursor compounds comprising one of the at least one cations [A] and one of the at least one anions [X],
	Miyake et al. teaches the formation of a perovskite film [C3 ln 55-65] made from a solution [C4 ln 1-20].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the precursor perovskite solution of Miyake et al. in the method of modified Suzuki et al. as it is merely the selection of a known method of forming a perovskite film in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726